TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00438-CR



                                       Paul Davila, Appellant

                                                   v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-07-302771, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Paul Davila seeks to appeal a judgment of conviction for assault with family violence.

The trial court has certified that: (1) this is a plea bargain case and Davila has no right of appeal, and

(2) Davila waived the right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                ___________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 21, 2008

Do Not Publish